          Case 1:19-cv-02778-DLF Document 6 Filed 11/20/19 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

       LYNN BRANDHORST, Derivatively                  *
       on Behalf of Nominal Defendant
       MALLINCKRODT PLC,                              *    Case No.: 1:19-cv-02778

       Plaintiff                                      *

               v.                                     *

       MARK TRUDEAU, et al.,                          *

       Defendants.                                    *

                   JOINT MOTION AND STIPULATION TO STAY ACTION

       Plaintiff Lynn Brandhorst (“Plaintiff”) and Defendants Mark Trudeau, Matthew K.

Harbaugh, Hugh O’Neill, Angus Russell, David Carlucci, J. Martin Carroll, David Norton,

JoAnn Reed and Kneeland Youngblood (“Defendants”), and Nominal Defendant Mallinckrodt

plc (“Mallinckrodt”) (collectively, the “Parties”), by and through their undersigned counsel,

hereby submit this Joint Motion and Stipulation to stay this action and adjourn all deadlines for

the time to move to dismiss or otherwise respond to the Complaint, as the Court has previously

done with respect to the related ESPP Litigation noted below.

       In support thereof, the Parties state as follows:

       1. On September 17, 2019, Plaintiff filed a Complaint (Doc. No. 1) in the above-

captioned action alleging claims in the right, and for the benefit, of Mallinckrodt against

Defendants seeking damages for Defendants’ alleged violations of Sections 10(b) and 20(a) of

the Securities Exchange Act of 1934, 15 U.S.C. §§ 78j(b), 78t(a), Rule 10b-5 promulgated

thereunder, 17 C.F.R. § 240.10b-5, breach of fiduciary duties, unjust enrichment, abuse of

control and gross mismanagement (the “Derivative Litigation”).




                                                  1
           Case 1:19-cv-02778-DLF Document 6 Filed 11/20/19 Page 2 of 6




        2. Also pending in this Court are two prior-filed related cases: (a) a related putative

securities class action captioned Shenk v. Mallinckrodt plc, et al., Civil Action No. 1:17-cv-

00145 (DLF) (the “Securities Litigation”) asserting claims against Mallinckrodt and certain

Mallinckrodt executives (the “Securities Litigation Defendants”), under Sections 10(b) and 20(a)

of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78j(b), 78t(a), and (b) a second related

action captioned Solomon v. Mallinckrodt plc, et al., Civil Action No. 1:17-cv-01827 (DLF) (the

“ESPP Litigation”) alleging claims in the right, and for the benefit, of Mallinckrodt’s Employee

Stock Purchase Plans against Defendants seeking to remedy Defendants’ alleged violations of

Section 11 of the Securities Act of 1933, 15 U.S.C. § 77k, breach of fiduciary duties,

misrepresentation and non-disclosure, and breach of contract. The Securities Litigation and the

ESPP Litigation are both pending before Judge Friedrich.

        3. The Securities Litigation and the ESPP Litigation both allege many of the same alleged

misrepresentations and omissions alleged in the Derivative Litigation.

        4. On July 30, 2019, the Court issued a Memorandum Opinion in the Securities

Litigation, granting in part and denying in part the Securities Litigation Defendants’ motions to

dismiss. Doc. No. 75. On August 15, 2019, the Court adopted a joint proposed scheduling order

submitted by the parties in the Securities Litigation to govern further proceedings in that action.

        5. In light of the significant overlap between the parties, alleged facts, and circumstances

at issue in the ESPP Litigation and the Securities Litigation, on July 6, 2018, this Court stayed

the ESPP Litigation until either (1) the Securities Litigation is dismissed, with prejudice, by this

Court, and all appeals related thereto have been exhausted; or (2) the motions to dismiss the

Securities Litigation are denied in whole or in part; or (3) any of the Parties to this Stipulation gives

a ten (10) day notice that they no longer consent to the voluntary stay of the ESPP Litigation. Doc.



                                                   2
           Case 1:19-cv-02778-DLF Document 6 Filed 11/20/19 Page 3 of 6




No. 39. The Court further ordered the Parties to meet and confer within twenty-one (21) days of the

occurrence of any of the foregoing events and propose to the Court a schedule for any further

proceedings, including deadlines for the filing of any motions to dismiss or other responses to the

Amended Complaint or a further deferment of or motion to stay proceedings.

       6. On August 20, 2019, the parties in the ESPP Litigation filed a joint motion and

stipulation to continue the stay of the ESPP Litigation pending a final non-appealable judgment

in the Securities Litigation. Doc. No. 44. On August 20, 2019, the Court granted the parties’

motion by Minute Order.

       7. Counsel for the parties in the Derivative Litigation have met and conferred, and agree

that a voluntary stay of the Derivative Litigation pending a final non-appealable judgment in the

Securities Litigation, on the same terms as the stay in the ESPP Litigation, is desirable to

promote economy of time and effort for the Court, for counsel, and for the litigants. Given the

substantial overlap in the allegations and defendants in all three actions, the outcome of the

Securities Litigation could dispose of, narrow the scope of disputed allegations, or otherwise

inform the Parties’ litigation of the claims in the Derivative Litigation. This could, in turn, result

in efficiencies by reducing duplication of effort, time and costs that the Parties would otherwise

incur in connection with briefing and oral argument for the motions to dismiss in the Derivative

Litigation, as well as conserving judicial resources.

       8. Accordingly, the Parties, through counsel, hereby stipulate and respectfully jointly

move this Court to Order that:

               a. This Derivative Litigation shall be stayed and all deadlines for the time to

                   move to dismiss or otherwise respond to the Complaint shall be adjourned;




                                                  3
Case 1:19-cv-02778-DLF Document 6 Filed 11/20/19 Page 4 of 6




   b. Once either: (1) final judgment has been entered in the Securities Litigation and

      all appeals related thereto have been exhausted; (2) the Securities Litigation is

      dismissed, with prejudice, by this Court, and all appeals related thereto have

      been exhausted; or (3) any of the Parties to this Stipulation gives a ten (10) day

      notice that they no longer consent to the voluntary stay of the Derivative

      Litigation, then the Parties shall within twenty-one (21) days meet and confer

      and propose to the Court a schedule for any further proceedings, including

      deadlines for the filing of any motions to dismiss or other responses to the

      Complaint or a further deferment of or motion to stay proceedings.

   c. To the extent that a final judgment is entered in the Securities Litigation and all

      appeals related thereto have been exhausted, the Parties agree to be bound by all

      factual and legal determinations made in the Securities Litigation relevant to any

      claims that have or may be asserted by the Plaintiff in the Derivative Litigation.

   d. The Parties agree that during the pendency of this stay, Defendants shall not

      object to including Plaintiff in any mediation or other alternative dispute

      resolution (“ADR”) proceedings with the plaintiffs in the Securities Litigation,

      should they occur. Defendants shall notify Plaintiff of any ADR proceedings in

      the Securities Litigation within one week of scheduling the same, and shall

      notify any ADR provider of the Derivative Litigation, absent objection from lead

      plaintiff in the Securities Litigation.

   e. Except as set forth in Paragraph 7.c of this Stipulation, nothing in this Joint

      Motion and Stipulation shall be deemed to waive any rights, arguments,




                                       4
          Case 1:19-cv-02778-DLF Document 6 Filed 11/20/19 Page 5 of 6




                   defenses, or positions with respect to any further proceedings in this action and

                   the Parties reserve all such rights, arguments, defenses, and positions.

               f. The Parties shall promptly notify the Court of any additional shareholder

                   derivative actions on behalf of Mallinckrodt filed in or transferred to this Court

                   that involve questions of law or fact similar to those contained in the Derivative

                   Litigation.

               g. Notwithstanding anything herein to the contrary, the stay of the Derivative

                   Litigation shall not preclude Plaintiff from moving this court: (i) to consolidate

                   any action filed in or transferred to this Court that involve questions of law or

                   fact similar to those contained in the Derivative Litigation; and/or (ii) to have

                   Plaintiff’s Counsel appointed as lead counsel in the Derivative Litigation.

       Pursuant to LCvR 7(m), all parties consent to the relief sought herein. No Party will be

prejudiced by an Order granting this Motion, as evidenced by all Parties’ consent.

Dated: November 20, 2019                      Respectfully submitted,

                                           GOLDMAN & MINTON, P.C.
                                       By: /s/ Thomas J. Minton
                                           Thomas J. Minton (No. 367124)
                                           3600 Clipper Mill Rd., Suite 201
                                           Baltimore, Maryland 21211
                                           Telephone: (410) 783-7575
                                           Facsimile: (410) 783-1711
                                           Email: tminton@charmcitylegal.com

                                              LIFSHITZ & MILLER LLP
                                              Joshua M. Lifshitz
                                              821 Franklin Ave, Suite 209
                                              Garden City, New York 11530
                                              Telephone: (516) 493-9780
                                              Facsimile: (516) 280-7376
                                              Email: jml@jlclasslaw.com
                                              Attorneys for Plaintiff Lynn Brandhorst



                                                  5
Case 1:19-cv-02778-DLF Document 6 Filed 11/20/19 Page 6 of 6




                          ARNOLD & PORTER KAYE SCHOLER LLP

                          By: /s/ Matthew M. Wolf
                          Matthew M. Wolf
                          Arthur Luk
                          601 Massachusetts Ave, NW
                          Washington, D.C. 20001=3743
                          Phone: (202) 942-5000
                          Fax: (202) 942-5999
                          Email: matthew.wolf@arnoldporter.com
                          Email: arthur.luk@arnoldporter.com

                          Attorneys for Defendants Mark C. Trudeau,
                          Matthew K. Harbaugh, Hugh O’Neill, Angus
                          Russell, David Carlucci, J. Martin Carroll, David
                          Norton, JoAnn Reed and Kneeland Youngblood
                          VENABLE LLP

                          By: /s/ Moxila A. Upadhyaya
                          Moxila A. Upadhyaya (DC Bar #494373)
                          600 Massachusetts Ave., NW
                          Washington, DC 20001
                          Phone: (202) 344-4690
                          Fax: (202) 344-8300
                          MAUpadhyaya@venable.com

                          WACHTELL, LIPTON, ROSEN & KATZ
                          Rachelle Silverberg
                          Corey J. Banks
                          51 West 52nd Street
                          New York, NY 10019
                          Phone: (212) 403-1000
                          Fax: (212) 403-2000
                          RSilverberg@wlrk.com
                          CJBanks@wlrk.com

                          Attorneys for Nominal Defendant Mallinckrodt plc




                             6
